Appellee invokes the doctrine that when rulings on evidence are harmless, as when they could not affect the result of the case on account of the undisputed facts, or other state of the evidence, such rulings, though erroneous, will not be cause for reversal. Such is the rule. First Nat. Bank v. Chaffin,118 Ala. 246, 24 So. 80; Bienville Water Supply Co. v. Mobile,125 Ala. 178, 27 So. 781; Alabama Power Co. v. Fergusen, 205 Ala. 204,87 So. 796; Hackney v. Dudley, 216 Ala. 400, 113 So. 401; Chitwood v. Blackwood, 220 Ala. 75, 124 So. 110; Reynolds v. Massey, 219 Ala. 265, 122 So. 29; Curtis v. Riddle, 177 Ala. 128,59 So. 47; M. L.  R. Co. v. Portiss, 195 Ala. 320,70 So. 136.
The questions submitted to the jury were, the simple negligence of the decedent, his wanton or willful misconduct, and plaintiff's contributory negligence. We have read in consultation the evidence of the witnesses showing the conduct of the decedent and of plaintiff in the transaction. Other witnesses testified to much of the same matter as did plaintiff. But he went more into detail in relating the conduct of decedent and of himself in the transaction. He was in better position to know and to note such circumstances than any of the others. The jury was called upon to draw inferences from them, the exactness of which and their relation to each other were important in thus concluding. Under those circumstances, we think plaintiff's chances for a favorable result were probably benefited by such testimony which he gave, and that it strengthened his position before the jury.
We do not care to make further comment on the principles which we discussed in our former opinion.
Application for rehearing overruled.